Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranucci et al. (US 2014/0276966; “Ranucci”) in view of Salahieh et al. (US 2012/0277730; “Salahieh”) and Cabrera et al. (US 2011/0040308; “Cabrera”).
Ranucci discloses a surgical instrument comprising a handle (4) and an elongated shaft assembly (6) extending distally from the handle, the elongated shaft assembly including an articulable portion (8) movable between a non-articulated configuration and an articulated configuration (figs. 6a,6b), the elongated shaft assembly comprising a first articulating shaft (20a) and a second articulating shaft (20b) coaxially arranged relative to the first articulating 
Salahieh discloses another instrument comprising an elongated shaft assembly including an articulable portion movable between non-articulated and articulated configurations. Like the prior art of Ranucci, the elongated shaft assembly of Salahieh includes two coaxial articulating shafts (36,34) axially fixed to each other at a location (38) located distally from the articulable portion. Salahieh discloses that the elongated shaft assembly may move from the non-articulated configuration to the articulated configuration by moving a proximal portion of the first shaft in a distal direction and moving a proximal portion of the second shaft in a proximal direction (see fig. 2a; [0069]: “This can be  accomplished by pulling outer tubular member 23 [sic] in a proximal “P” direction while maintaining the position of inner tubular member 36, by pushing the inner tubular member 36 in a distal “D” direction while maintaining the position of outer tubular member, or a combination thereof.” (emphasis added)) and discloses the combination movement of the proximal portions of both shafts in opposing directions as a known alternative to moving the proximal portion of only one of the shafts while the other remains stationary. Salahieh does not expressly disclose a particular articulation control that 
Cabrera discloses another surgical instrument, wherein two coaxial shafts are simultaneously moved in opposing directions from one another. In order to control this movement, Cabrera teaches an articulation cam (350; fig. 10) including a first cam profile (one of slots shown in fig. 10 – not numbered; see also figs. 7, 15,19) operatively connected to the proximal portion of the first shaft (242a, via 359a,358a,356a) and a second cam profile (other slot shown in fig. 10 – not numbered; see also examiner-annotated drawing below) operatively connected to the proximal portion of the second shaft (244a, via 359b,358b,356b), wherein rotation of the articulation cam in a first direction displaces the first shaft in the distal direction and the second shaft in the proximal direction ([0157]). Regarding claim 4, Cabrera further discloses an articulation control (e.g., lever arm 354a) that controls displacement of the proximal portions of first and second shafts by rotating the articulation cam ([0157]). Regarding claims 25 and 26, Cabrera further teaches first and second articulation pins (unnumbered, but shown in fig. 10) coupled to the proximal portions of the first and second shafts (242a,244a; via 356a/b, 358a/b, 359a/b), respectively. The first articulation pin is engaged with the first cam profile and the second articulation pin is engaged with the second cam profile (as clear from fig. 10 and 15) such that movement of the pins in the respective cam profiles moves the first and second shafts ([0157]). The first and second cam profiles are located on opposing sides of a rotational axis of the articulation cam as taught by Cabrera (see fig. 10). Regarding claim 5, as taught by Cabrera, first and second shuttles (356a,b, wherein the term “shuttle” is interpreted as any element that moves back and forth) are coupled to the first and second cam profiles, respectively, and a proximal portion of the first and second coaxial shafts (242a,244a, via 358a/5, 359a/b), respectively. The shuttles are axially movable to move the first and second shafts axially in opposing directions. The articulation cam includes a pair of end pieces on opposing sides of a longitudinal axis of the elongated shaft assembly, wherein the first cam 
It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ranucci to include an articulation cam having first and second cam profiles operatively connected to the proximal portions of the first and second shafts via first and second shuttles and first and second articulation pins as taught by Cabrera, such that rotation of the cam displaces the shafts simultaneously in opposing directions, since Salahieh discloses that simultaneous movement of the shafts in opposing directions is a known alternative to moving only one of the shafts in order to control curvature, and Cabrera discloses that such an articulation cam configuration as claimed for simultaneously moving two shafts of a surgical instrument in opposing directions is known in the art and merely leads to the predictable result of providing simultaneous opposing movement of the shafts via an articulation cam upon actuation of an articulation control. 
Regarding claims 2 and 3, the proximal portion of the first articulating shaft (20a) is displaceable in the proximal direction and the second articulating shaft is displaceable in the distal direction to move the articulable portion of the elongated shaft assembly from the articulated configuration to the non-articulated configuration (as understood in view of figs. 6a,6b; [0047] of Ranucci). Displacing the proximal portion of the first shaft in the distal direction applies a compressive stress to the first shaft and displacing the proximal portion of the second shaft in the proximal direction applies a tensile stress to the second shaft (see [0047], [0048] noting that either shaft (20a,20b) can be considered the claimed first articulating shaft, while the other is considered the claimed second articulation shaft).

    PNG
    media_image1.png
    446
    516
    media_image1.png
    Greyscale

Claim(s) 8-12 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US 2012/0277730; “Salahieh”) in view of Cabrera. Salahieh discloses a method of operating a surgical instrument, the method comprising displacing a proximal portion of a first articulating shaft (e.g., 34) of an elongated shaft assembly of a surgical instrument in a proximal direction (fig. 2b), the elongated shaft assembly including an articulable portion movable between a non-articulated configuration and an articulated configuration, displacing a proximal portion of a second articulating shaft (e.g., 36) of the elongated shaft assembly in a distal direction (fig. 2b), the second articulating shaft coaxially arranged relative to the first articulating shaft and axially fixed relative to the first articulating shaft at a location (38) located distally from an articulable portion of the elongated shaft assembly, and articulating the elongated shaft assembly from the non-articulated configuration to the articulated configuration, at least in part, due to the displacement of the proximal portion of the first articulating shaft and the proximal portion of the second articulating shaft. See in particular, par. [0069]: “This can be  accomplished by pulling outer tubular member 23 [sic] in a proximal “P” direction while , by pushing the inner tubular member 36 in a distal “D” direction while maintaining the position of outer tubular member, or a combination thereof.” (emphasis added)). Salahieh does not expressly disclose an articulation cam as claimed for controlling displacement of the proximal portions of the shafts in opposing directions simultaneously as claimed, but does disclose that any suitable type of actuator can be used ([0121]). 
Cabrera discloses another surgical instrument, wherein two coaxial shafts are simultaneously moved in opposing directions from one another. In order to control this movement, Cabrera teaches an articulation cam (350; fig. 10) including a first cam profile (one of slots shown in fig. 10 – not numbered; see also figs. 15,19)) operatively connected to the proximal portion of the first shaft (242a, via 359a,358a,356a) and a second cam profile (other slot shown fig. 10 – not numbered) operatively connected to the proximal portion of the second shaft (244a, via 359b,358b,356b), wherein rotation of the articulation cam in a first direction displaces the first shaft in the distal direction and the second shaft in the proximal direction ([0157]). Regarding claim 11, Cabrera further discloses an articulation control (e.g., lever arm 354a) that controls displacement of the proximal portions of first and second shafts by rotating the articulation cam ([0157]). Regarding claim 27, Cabrera further teaches first and second articulation pins (unnumbered, but shown in fig. 10) coupled to the proximal portions of the first and second shafts (242a and 242b, via 356a/b, 358a/b, 359a/b), respectively. The first articulation pin is engaged with the first cam profile and the second articulation pin is engaged with the second cam profile (as clear from fig. 10 and 15) such that movement of the pins in the respective cam profiles moves the first and second shafts ([0157]). The first and second cam profiles are located on opposing sides of a rotational axis of the articulation cam as taught by Cabrera (see fig. 10). Regarding claim 12, as taught by Cabrera, first and second shuttles (356a,b, wherein the term “shuttle” is interpreted as any element that moves back and forth) are coupled to the first and second cam profiles, respectively, and a proximal portion of the first and 
It would have been obvious to one of ordinary skill in the art to have modified the prior art of Salahieh to include an articulation cam having first and second cam profiles operatively connected to the proximal portions of the first and second shafts via first and second shuttles and first and second articulation pins as taught by Cabrera, and to include the steps of moving the articulation pins using the respective cam profile and displacing the first and second shuttles in opposing directions via rotation of the cam, such that rotation of the cam displaces the shafts simultaneously in opposing directions since Salahieh discloses that any suitable type of actuator for controlling movement of the shafts can be used ([0121])., and such a modification leads to the predictable result of providing simultaneous opposing movement of the shafts via rotation of a known cam mechanism as taught by Cabrera, thereby causing articulation of the surgical instrument as disclosed by Salahieh. 
Regarding claim 9, Salahieh discloses displacing the proximal portions of the first (34) and second (36) articulating shafts in the distal and proximal directions, respectively, to move from the articulated configuration to the non-articulated configuration (to go from fig. 2a to straight, non-articulated configuration before progressing to opposite bend shown in fig. 2b, for example). 
Regarding claim 10, Salahieh disclose applying a compressive stress to the first articulating shaft and applying a tensile stress to the second articulating shaft as understood in .

Allowable Subject Matter
Claims 6-7, 13-14, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-37 are allowed.
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one of ordinary skill in the art to have modified the prior art of Salahieh, or Ranucci as modified by Salahieh, in view of Cabrera to include an articulation cam having first and second cam profiles that allow proximal and distal displacement of the first and second shafts. In particular, Applicant notes that the articulation cam (350; figs. 9, 10, 15, 19) of Cabrera is used to move two “thin rods” 358a,b relative to each other. The examiner notes that these rods attach to coaxial members (242a,244a; figs. 12-14) in order to move the coaxial members in respective opposing directions, simultaneously ([0157]). Applicant asserts that the rods 358a,358b are thin and would not be capable of applying sufficient force to articulate the coaxial shafts included in Ranucci and Salahieh. However, it is unclear why a rod would be unable to apply a proximal or distal force on coaxial shafts to move the proximal portions of the coaxial shafts in the proximal or distal direction relative to each other (which then causes articulation of the shafts due to their slotted configuration as disclosed by Ranucci and Salahieh), and applicant offers no evidence that this is the case. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Cabrera teaches that an articulation cam having two articulation cam profiles may be used to control movement of two coaxial members such that one of the members moves proximally while the other member simultaneously moves distally. The two coaxial members attach to the articulation cam via intermediate rod members. The combination of Salahieh in view of Cabrera, or Ranucci as modified by Salahieh in view of Cabrera, need not use the same materials as disclosed by Cabrera, and one skilled in the art would understand how to choose a connecting rod of sufficient strength to allow force to be transmitted from the rod to the respective first or second articulating shaft of Ranucci or Salahieh in order to allow proximal/distal movement of the rod to control proximal/distal movement of the respective shaft that connects thereto. Applicant also notes that the coaxial shafts of Cabrera control movement of two flexible blades (250b,252b). However, as noted above, Cabrera is relied on for its teaching of using an articulation cam having first and second cam profiles to control movement of two coaxial members, and no modification is being made to a distal portion of the shafts of Salahieh or Ranucci.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 4/13/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771